Exhibit 10.1. Employment Agreement dated as of January 1, 2010 between
Braintech, Inc. and Edward A. White


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of January 1, 2010 (the
“Effective Date”), by and between BRAINTECH CANADA, INC., a Canadian Company,
incorporated in the province of British Columbia and having an office 360 – 555
Sixth Street, New Westminster BC, V3L 5H1 and BRAINTECH, INC. a Nevada
corporation with its principal offices at 1750 Tysons Blvd., Suite 350, McLean,
VA 22102 (together “Braintech”), and EDWARD A. WHITE, an individual residing at
#416 – 5 K de K Court, New Westminster, BC, V3M 6B6 Canada (the “Employee”).


WHEREAS, Braintech desires to engage the Employee to perform certain services as
described in this Agreement; and


WHEREAS, the Employee desires to be so engaged by Braintech;


NOW, THEREFORE, in consideration of the mutual promises herein, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.  
WORK.

The Employee shall work as Braintech’s Chief Financial Officer (principal
financial officer and principal accounting officer) (“Work”).  The Employee
shall not, directly or indirectly, engage or participate in any activities in
conflict with the best interests of Braintech.


2.  
TERM AND TERMINATION.

The term of this Agreement (“Term”) shall commence on the Effective Date and end
on December 31, 2010.  Either party may terminate this Agreement at any time
upon two (2) weeks written notice to the other party.  The termination of this
Agreement for any reason shall not terminate or in any way affect the Employee’s
obligations in Section 5 hereof (entitled “CONTINUATION OF NDA AND CODE OF
CONDUCT AND ETHICS”).


3.  
COMPENSATION.

In consideration of The Employee’s performance of the Work in accordance with
this Agreement, Braintech shall pay the Employee at the rate of $5,000
(Canadian) per month payable through the payroll facilities of ADP Canada
(“Fee”) based on a two (2) day work week.  For each work day, the Employee shall
provide at least eight (8) hours of work for Braintech.  For any given week,
Braintech may require the Employee to work greater or fewer than two (2) days
per week, as long as the weekly average over time is two (2) days per week.  If
the Employee is required, by request of Braintech, to work more than two (2)
days per week and if the Employee is unable to take additional days off to
achieve an average of two (2) days per week, Braintech shall pay to the Employee
$575 for each extra day worked, measured at the conclusion of each calendar
quarter.  The Employee shall provide Braintech with a monthly schedule of days
worked/days off.  The Fee constitutes all of the fees and charges for the Work.


4.  
STOCK AND OPTIONS.

In consideration for entering into this Agreement, Braintech agrees to issue to
the Employee, 250,000 Stock Options with an exercise price equal to the closing
market price of Braintech’s stock on the Effective Date.  The Stock Options will
vest immediately and, regardless of any documentation to the contrary, the
exercise period will continue until December 31, 2015, a term of five (5)
years.  Braintech also agrees to issue to the Employee 250,000 shares of
restricted stock.


5.  
CONTINUATION OF NDA AND CODE OF CONDUCT AND ETHICS.

5.1  
NDA.  Notwithstanding any termination of this Agreement, the Employee
acknowledges that the Braintech Inc. Employee Noncompetition, Nondisclosure and
Inventions Agreement dated as of December 1, 2000 between the Employee and
Braintech, Inc. shall continue to apply to the Employee with full force and
effect without interruption.

5.2  
Code of Conduct and Ethics.  Notwithstanding any termination of this Agreement,
the Employee acknowledges that the Braintech Inc. Code of Business Conduct and
Ethics for Directors, Officers and Employees shall continue to apply to the
Employee with full force and effect without interruption.




--------------------------------------------------------------------------------

 

6.  
VACATION AND SEVERANCE.

6.1  
Vacation.  The Employee shall not be entitled to a vacation period during the
term of this Agreement and the Employee waives any Statutory right to receive
any vacation pay.

6.2  
Severance.  With full knowledge and consent, the Employee hereby expressly and
irrevocably waives (i) any and all common law rights upon termination except as
expressly provided in this Agreement, and (ii) any Statutory right to receive
notice of termination or payment in lieu of notice except as provided in Article
2 of this Agreement.



7.  
HEALTH BENEFIT PLAN.

Braintech Canada, Inc.’s current group Health Benefits Program includes Basic
Medical (MSP), Extended Health Care, Vision Care, Dental Expense, Life
Insurance, and Accidental Death and Dismemberment.  For the period commencing
January 1, 2010 and ending on October 21, 2011, Braintech agrees to continue
providing these benefits to the Employee.  If the current insurer is unable or
unwilling to continue providing these benefits, Braintech agrees to use
reasonable best efforts to obtain a new insurer that will provide at a minimum
the following benefits: Basic Medical (MSP), Extended Health Care, Vision Care
and Dental Expense.


8.  
PLACE OF PERFORMANCE.

It is contemplated that the Employee shall perform his duties at Braintech’s
office located at 555 Sixth Street, Suite #360, New Westminster BC.  It the
Employee is required to establish a home office in his residence, Braintech
shall provide the Employee with an additional fee of $300 (Canadian) per month
to offset the additional expenses incurred by the Employee.


9.  
EXPIRATION AND TERMINATION OF EMPLOYMENT AGREEMENT

9.1  
Expiration and Termination.  The employment Agreement dated as of October 22,
2009 among the Employee, Braintech, Inc. and Braintech Canada, Inc. (“2009
Agreement”) expired pursuant to its terms on December 31, 2009.

9.2  
Outstanding Options. The parties to this Agreement acknowledge that, pursuant to
the 2009 Agreement, all of the Employee’s outstanding options have vested as of
October 21, 2009, and regardless of any documentation to the contrary, the
exercise period of all of the Employee’s outstanding options will extend to
October 21, 2012.



10.  
MISCELLANEOUS.

10.1  
Section Headings.  All section headings and captions used in this Agreement are
purely for convenience and shall not affect the interpretation of this
Agreement.

10.2  
Governing Law. This Agreement shall be deemed to have entered into in Canada and
the Province of British Columbia, and shall be subject to and governed by the
laws applicable in the Province of British Columbia.

10.3  
Modification.  Except as otherwise provided, this Agreement shall not be
modified except by written agreement signed on behalf of Braintech and the
Employee by their respective authorized officers.

10.4  
Entire Agreement.  Except as expressly provided in this Agreement, this
Agreement supersedes all prior understandings, representations, negotiations and
correspondence between the parties, constitutes the entire agreement between
them with respect to the matters described, and shall not be modified or
affected by any course of dealing, course of performance or usage of trade.

10.5  
Severability.  If any provision of this Agreement is held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired.

10.6  
Waiver.  The failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party’s
right to enforce such provision, nor shall the waiver by either party of any
breach of any provision of this Agreement be taken or held to be a waiver of any
further breach of the same provision or any other provision.

10.7  
Survival.  The provisions of this Agreement, which by their nature extend beyond
the expiration or earlier termination of the Agreement will survive and remain
in effect until all obligations are satisfied.

10.8  
Further Assurances.  Each party agrees that it will take such actions, provide
such documents, do such things and provide such further assurances as may
reasonably be requested by the other party during the term of this Agreement.

10.9  
Counterparts.  This Agreement may be executed in any number of counterparts and
each fully executed counterpart shall be deemed an original.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have signed this Agreement on the dates
indicated in the signature block below, with the intent that it be effective as
of the Effective Date.


BRAINTECH, INC.
EDWARD A WHITE
Signature:                      /s/ Rick Weidinger        
                               
Print name:                      Rick Weidinger
Title:                                  CEO
Signature:                      /s/ Edward A. White                      

 
 